FILED
                             NOT FOR PUBLICATION                            JUL 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ASMINDA VERASTEGUI-VALLE,                        No. 13-70238

               Petitioner,                       Agency No. A088-639-160

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Asminda Verastegui-Valle, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motions

to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010), and review de novo claims of due process violations

in immigration proceedings, Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010).

We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Verastegui-Valle’s untimely

motions to reopen because she did not establish materially changed circumstances

in Mexico to qualify for the regulatory exception to the time limit. See 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 990 (evidence lacked materiality

because it recounted “generalized conditions” that did not show petitioner’s

situation was “appreciably different from the dangers faced by her fellow citizens”)

(internal citation and quotations omitted); Carrillo-Gonzales v. INS, 353 F.3d

1077, 1079 (9th Cir. 2003) (arguments of counsel do not constitute evidence). We

reject Verastegui-Valle’s contention that the BIA violated due process by depriving

her of the review of her case. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error to prevail on due process challenge to proceedings).

      We lack jurisdiction to review Verastegui-Valle’s contention that she was

denied the right to counsel because she failed to raise this issue to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (no jurisdiction over claims

not presented below).




                                          2                                    13-70238
      Further, we reject Verastegui-Valle’s due process contentions that she did

not knowingly waive her applications for relief from removal and did not receive

competent translation services. See Lata, 204 F.3d at 1246. Finally, contrary to

her contention, the BIA addressed and rejected her claim that her due process

rights were violated in prior proceedings.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             3                               13-70238